NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted July 13, 2010*
                                    Decided July 13, 2010

                                           Before

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 09-4072
WESLEY I. PURKEY,                               Appeal from the United States District
     Plaintiff-Appellant.                       Court for the Southern District of Indiana,
                                                Terre Haute Division.

       v.                                       No. 2:08-cv-170-RLY-WGH

HELEN MARBERRY and                              Richard L. Young,
DIANA QUINONES,                                 Chief Judge.
     Defendants-Appellees.



                                         ORDER

       Wesley Purkey, an inmate in the Special Confinement Unit (SCU) at the federal
penitentiary in Terre Haute, Indiana, brought this action under Bivens v. Six Unknown
Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), alleging that the prison’s



       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. A PP. P.
34(a)(2)(C).
No. 09-4072                                                                             Page 2

warden, Helen Marberry, and educational superintendent, Diana Quinones, violated his
right of access to courts by refusing to provide him with state legal materials and that
Quinones retaliated against him for attempting to obtain those materials. Purkey also
contends that the Bureau of Prison’s policy excusing federal prisons from maintaining state
legal materials is unconstitutional. The district court granted summary judgment to the
defendants, and Purkey appeals.

        Purkey claims that Marberry and Quinones interfered with his ability to litigate both
a suit under 42 U.S.C. § 1983 relating to his confinement in a county facility and a collateral
attack on a state felony-murder conviction. This interference, Purkey argues, caused him to
lose these cases, so we begin by recounting some details of those suits.

       Before his transfer to Terre Haute, Purkey was a state inmate in Wyandotte County,
Kansas, and was litigating multiple § 1983 suits against county officials. The federal district
court in Kansas consolidated the claims, and with the help of appointed counsel, Purkey
continued to pursue them from Terre Haute. The defendants moved for summary
judgment, and about a month later the court allowed Purkey’s attorney to withdraw,
leaving Purkey to oppose the motion on his own. In granting the defendants’ motion, the
court acknowledged Purkey’s pro se status and emphasized that, although he had not
complied with local rule 56.1, the decision was based on the merits of his claims. Purkey v.
Green, Nos. 01-3134-JAR & 99-3356-JAR, 2005 WL 627959 (D. Kan. Feb. 24 2005). The Tenth
Circuit affirmed the judgment. Purkey v. Green, 164 F. App’x 792, 794 (10th Cir. 2006).

        Around the same time, Purkey filed an unsuccessful petition in a Kansas trial court
seeking postconviction relief from a state felony-murder conviction. The Court of Appeals
of Kansas affirmed, rejecting Purkey’s arguments challenging the voluntariness of his plea,
the state’s compliance with the plea agreement, and the performance of defense counsel.
Purkey v. Kansas, 131 P.3d 570 (Kan. Ct. App. 2006). Purkey later petitioned for a writ of
habeas corpus under 28 U.S.C. § 2254, but the federal district court dismissed the petition
as time-barred, Purkey v. Kansas, No. 06-3356-SAC, 2007 WL 4144919 (D. Kan. Nov. 19,
2007), and the Tenth Circuit refused to certify an appeal, Purkey v. Kansas, 281 F. App’x 824
(10th Cir. 2008).

        To prepare himself for the § 1983 proceedings and his collateral attack on his state
conviction, Purkey had asked the prison library in Terre Haute to help him obtain various
state-law materials, including the Kansas Rules of Civil Procedure. He noted in his
requests that he needed the materials for his ongoing § 1983 litigation, but apparently he
did not mention the collateral attack on his state conviction. In response, prison officials
cited Bureau of Prisons Program Statement 1315.07 and informed Purkey that the library
was not required to provide inmates with materials pertaining to state law. The defendants
No. 09-4072                                                                            Page 3

nevertheless attempted to accommodate Purkey’s requests, but he refused to either accept
printed results from an electronic search or pay for the copies. Purkey admits that library
staff offered him portions of the Kansas rules but says he refused them because they were
irrelevant to his litigation. Purkey further claims that he orally complained about this
decision to both Quinones and her supervisors, and Quinones told him that, if he wanted
the materials, he would have to try to get them for himself.

       After the prison library refused his requests, Purkey turned to a local law school for
help, but his efforts were again stymied. A clinical professor did send numerous state-law
materials to the prison with a request that they be placed in the SCU library, but the
donations did not include the specific materials Purkey had requested and they were not
placed in the SCU. Instead, Quinones put them in the main library, where SCU inmates
could access them only by written request. Purkey filed an administrative complaint
challenging this decision, asserting that Quinones had retaliated against him by
“confiscating” these books and that the action had caused him to overlook the filing rules
pertaining to his § 1983 suit. Purkey’s administrative appeal was denied at every stage,
and each time he received the same response: Nonreligious donations must be available to
all inmates, and because the SCU is segregated from the general population, the materials
had to be placed in the main library. In her motion for summary judgment, Quinones
added that the materials were not confiscated; the law school had donated them to the
prison and not to Purkey.

        When Purkey filed his initial complaint in this case, he named six defendants, and
asserted a challenge to the conditions of his confinement under the Eighth Amendment, in
addition to the access-to-courts claims and retaliation claim that are part of this appeal.
The district court dismissed the case at screening, see 28 U.S.C. § 1915A, reasoning that the
allegations were unrelated and thus should be raised in separate suits. The court invited
Purkey to amend his complaint and pursue separate litigation raising any claims he excised
from his amended pleadings. He complied with the court’s instruction and amended his
complaint to focus on his denied access to courts, arguing both that he was injured by the
prison’s refusal to provide him with state legal materials and that the prison policy
condoning this response was unconstitutional on its face. Purkey also persisted with his
retaliation claim against Quinones, but he dropped his challenge under the Eighth
Amendment.

        The district court granted summary judgment in favor of Marberry and Quinones.
The court found that Purkey’s inability to access the Kansas materials had not harmed him,
so he could not establish a claim of denied access. The court also rejected Purkey’s
retaliation claim, concluding that Purkey’s complaints about Quinones had not motivated
her conduct. Although Purkey had dropped his Eighth Amendment claim from his
No. 09-4072                                                                               Page 4

amended pleadings, the court nonetheless ruled against him on this issue, concluding that
he had not shown that conditions of his confinement were unconstitutional.

        On appeal Purkey first challenges the district court’s conclusion that he had not
suffered an injury sufficient to establish a violation of his right to access to courts. Courts
have long recognized an inmate’s right of meaningful access to courts, see Bounds v. Smith,
430 U.S. 817, 822-23 (1977); Lehn v. Holmes, 364 F.3d 862, 865-66 (7th Cir. 2004), but that right
is violated only when an inmate is deprived of access and suffers an injury as a result of the
deprivation, see Lewis v. Casey, 518 U.S. 343, 349 (1996); Ortiz v. Downey, 561 F.3d 664, 671
(7th Cir. 2009). To establish an “actual injury,” an inmate must show that an attempt to
pursue nonfrivolous litigation was hindered by unjustified acts or conditions caused by the
defendants. See Tarpley v. Allen County, 312 F.3d 895, 899 (7th Cir. 2002). To satisfy the
“actual injury” requirement, Purkey points to his failed efforts to litigate his § 1983 suit and
his collateral challenge to his state murder conviction. But Purkey has not shown injury in
either case. The federal district court in Kansas ruled against Purkey because his § 1983
claims lacked merit and not because he failed to comply with a procedural requirement.
And the state courts rejected Purkey’s claims because he failed to produce evidence
supporting his arguments. Nothing in the Kansas Rules of Civil Procedure or any other
book relating to state law could have changed these results. Because these adverse
decisions were unrelated to any harm caused by Purkey’s inability to access state-law
materials, he failed to show that the defendants violated his right to access the courts. See
Simkins v. Bruce, 406 F.3d 1239, 1244 (10th Cir. 2005) (recognizing no actual injury where
underlying case is decided for reasons “logically and practically unrelated” to alleged
unjustified acts); Deleon v. Doe, 361 F.3d 93, 94 (2d Cir. 2004) (same).

        Purkey also attacks the policy excusing federal prisons from providing state legal
materials, claiming that it is unconstitutional on its face because it precludes inmates from
meaningful participation in state-court litigation. Although the policy may be harsh,
Purkey’s claim is doomed by the fact that he has not suffered any actual injury. In Lewis the
Supreme Court held that a prisoner has no standing to claim a violation of his right of
access to the courts unless he can point to an actual injury. 518 U.S. at 349-51 (1996); see,
e.g., Cunningham v. Dist. Attorney’s Office, 592 F.3d 1237, 1271 (11th Cir. 2010); White v.
Kautzky, 494 F.3d 677, 680 (8th Cir. 2007). Because Purkey’s lack of access to state-law
materials did not hinder his efforts in either of the cases he mentions, and because he has
not pointed to any other litigation he might have pursued, he lacks standing to challenge
the policy’s constitutionality. See Christopher v. Harbury, 536 U.S. 403, 415 (2002); Bridges v.
Gilbert, 557 F.3d 541, 553-54 (7th Cir. 2009).

        Purkey next argues that the district court erroneously granted summary judgment
on his retaliation claim against Quinones by applying the wrong standard and ignoring
No. 09-4072                                                                             Page 5

disputed questions of fact. To establish a claim of retaliation under the First Amendment,
Purkey needed to show that (1) he engaged in a protected activity, (2) he suffered a
deprivation likely to prevent future protected activities, and (3) there was a causal
connection between the two. See Watkins v. Kasper, 599 F.3d 791, 794 (7th Cir. 2010). Purkey
maintains that Quinones placed the donated books in the main prison library in retaliation
for his complaints about her refusal to help him obtain state-law materials. Although the
filing of administrative grievances is protected conduct, see Pearson v. Welborn, 471 F.3d 732,
740 (7th Cir. 2006), Purkey’s retaliation claim fails because he has not established a causal
link between his complaints and Quinones’s actions. Quinones said she put the donated
books in the main library so that they could be used by all inmates, and Purkey has done
nothing to undermine this justification. Moreover, it is apparent that at least one of
Purkey’s complaints about Quinones came after she put the books in the main library. To
the extent that this complaint is the basis of Purkey’s retaliation claim, Quinones could not
have retaliated against Purkey for an action he had not yet taken.

        And this would end matters but for the district court’s handling of Purkey’s
amended complaint. Purkey argues that the court erroneously required him to amend his
complaint and then wrongly decided the Eighth Amendment claims that he had dropped
from his pleadings. The first argument is without merit: “Unrelated claims against
different defendants belong in different suits,” George v. Smith, 507 F.3d 605, 607 (7th Cir.
2007), and the district court properly refused to consider unrelated claims together. But
Purkey’s second argument is correct. The amended complaint did not challenge the
conditions of his confinement, and because that version of the complaint superseded the
original, see French v. Wachovia Bank, 574 F.3d 830, 835 (7th Cir. 2009), the district court
wrongly addressed an issue that was not presented. See Collins v. Kibort, 143 F.3d 331, 335
(7th Cir. 1998). We therefore VACATE the portion of the judgment relating to Purkey’s
claims under the Eighth Amendment and REMAND for the sole purpose of excising that
discussion. The remainder of the district court’s judgment is AFFIRMED.